Plaintiff in error was convicted at the April, 1911, term of the county court of Harmon county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and on the 8th day of May, thereafter, was adjudged to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. Finding no error in the record prejudicial to the substantial rights of the plaintiff in error, the judgment of the trial court is affirmed for want of prosecution.